I concur in the conclusions and in the judgment. Under the Act of Congress referred to in the opinion abandonments may beenjoined by any Court of competent jurisdiction, but there is no authority granted in terms to courts to compel restoration by mandamus. This Court has no original jurisdiction in injunction proceedings and therefore I think it exceeded its jurisdiction in issuing the writ. The writ should not have been issued and therefore should be recalled.
                           ON PETITION